UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22022 Advent Claymore Convertible Securities and Income Fund II (Exact name of registrant as specified in charter) 1271Avenue of the Americas,45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271Avenue of the Americas,45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: May 1, 2012 - July 31, 2012 Item 1.Schedule of Investments. Attached hereto. AGC Advent Claymore Convertible Securities and Income Fund II Portfolio of Investments July 31, 2012 (unaudited) Principal Optional Call Amount~ Description Rating* Coupon Maturity Provisions** Value Long-Term Investments - 165.6% Convertible Bonds - 94.4% Advertising - 0.9% Interpublic Group of Cos., Inc. BB+ 4.75% 03/15/2023 03/15/13 @ 100 Auto Manufacturers - 2.0% Ford Motor Co. BB+ 4.25% 11/15/2016 N/A Navistar International Corp. CCC+ 3.00% 10/15/2014 N/A Auto Parts & Equipment - 2.1% Meritor, Inc.(a) B- 4.63% 03/01/2026 03/01/16 @ 100 Biotechnology - 10.0% Amgen, Inc., Series B(b) A+ 0.38% 02/01/2013 N/A Gilead Sciences, Inc., Series C A- 1.00% 05/01/2014 N/A Illumina, Inc.(c) NR 0.25% 03/15/2016 N/A Vertex Pharmaceuticals, Inc. NR 3.35% 10/01/2015 10/01/13 @ 101 Chemicals - 0.0%*** ShengdaTech, Inc.(c) (d) (e) (m) NR 6.50% 12/15/2015 N/A Coal - 2.5% Alpha Appalachia Holdings, Inc. BB- 3.25% 08/01/2015 N/A Peabody Energy Corp. B+ 4.75% 12/15/2041 12/20/36 @ 100 Commercial Services - 0.9% Sotheby's BB 3.13% 06/15/2013 N/A Computers - 5.4% EMC Corp., Series B A 1.75% 12/01/2013 N/A NetApp, Inc. NR 1.75% 06/01/2013 N/A SanDisk Corp. BB 1.50% 08/15/2017 N/A Entertainment - 1.2% International Game Technology BBB 3.25% 05/01/2014 N/A Health Care Products - 4.0% HeartWare International, Inc. NR 3.50% 12/15/2017 N/A Hologic, Inc., Series 2012(f) (g) B+ 2.00% 03/01/2042 03/06/18 @ 100 Health Care Services - 4.8% LifePoint Hospitals, Inc. B 3.50% 05/15/2014 N/A Molina Healthcare, Inc., Series MOH NR 3.75% 10/01/2014 N/A Internet - 4.1% priceline.com, Inc.(c)(b) BBB 1.00% 03/15/2018 N/A TIBCO Software, Inc.(c) NR 2.25% 05/01/2032 05/05/17 @ 100 WebMD Health Corp. NR 2.50% 01/31/2018 N/A Investment Companies - 2.8% Ares Capital Corp.(c) BBB 4.88% 03/15/2017 N/A Billion Express Investments Ltd. (Hong Kong) NR 0.75% 10/18/2015 N/A SGD 2,000,000 Temasek Financial III Pte Ltd., Series REGS (Singapore)(h) NR 0.00% 10/24/2014 N/A Iron & Steel - 1.5% Allegheny Technologies, Inc. BBB- 4.25% 06/01/2014 N/A Lodging - 2.1% MGM Resorts International B- 4.25% 04/15/2015 N/A Media - 1.4% Liberty Interactive, LLC BB 3.50% 01/15/2031 N/A Mining - 7.1% African Minerals Ltd. (Bermuda) NR 8.50% 02/10/2017 02/24/15 @ 110 Glencore Finance Europe SA (Luxembourg) BBB 5.00% 12/31/2014 N/A Goldcorp, Inc. (Canada) BBB+ 2.00% 08/01/2014 N/A Newmont Mining Corp., Series A BBB+ 1.25% 07/15/2014 N/A Newmont Mining Corp., Series B BBB+ 1.63% 07/15/2017 N/A Oil & Gas - 3.2% Goodrich Petroleum Corp. CCC+ 5.00% 10/01/2029 10/01/14 @ 100 Premier Oil Finance Jersey Ltd., Series PMO (United Kingdom) NR 2.88% 06/27/2014 N/A Stone Energy Corp.(c) NR 1.75% 03/01/2017 N/A Oil & Gas Services - 0.1% Cal Dive International, Inc.(c) NR 5.00% 07/15/2017 N/A Pharmaceuticals - 9.0% Endo Health Solutions, Inc. NR 1.75% 04/15/2015 N/A Medicis Pharmaceutical Corp. NR 1.38% 06/01/2017 N/A Omnicare, Inc., Series OCR B+ 3.25% 12/15/2035 12/15/15 @ 100 Salix Pharmaceuticals Ltd.(c) NR 1.50% 03/15/2019 N/A JPY 275,000,000 Sawai Pharmaceutical Co. Ltd. (Japan)(h) NR 0.00% 09/17/2015 N/A Shire PLC, Series SHP (Jersey) NR 2.75% 05/09/2014 N/A Real Estate - 0.7% Forest City Enterprises, Inc. B- 4.25% 08/15/2018 N/A Real Estate Investment Trusts - 6.4% Annaly Capital Management, Inc. NR 4.00% 02/15/2015 N/A Annaly Capital Management, Inc. NR 5.00% 05/15/2015 N/A Health Care REIT, Inc. BBB- 3.00% 12/01/2029 12/01/14 @ 100 Host Hotels & Resorts, LP(c) (m) BB+ 2.50% 10/15/2029 10/20/15 @ 100 SL Green Operating Partnership LP(c) BB+ 3.00% 10/15/2017 N/A Retail - 1.9% RadioShack Corp.(c) Caa1 2.50% 08/01/2013 N/A Semiconductors - 11.2% Advanced Micro Devices, Inc. BB- 6.00% 05/01/2015 N/A LAM Research Corp. BBB- 0.50% 05/15/2016 N/A Linear Technology Corp., Series A NR 3.00% 05/01/2027 05/01/14 @ 100 Micron Technology, Inc., Series A(c) NR 1.50% 08/01/2031 08/05/15 @ 100 ON Semiconductor Corp. BB 1.88% 12/15/2025 12/20/12 @ 100 Xilinx, Inc. BBB+ 2.63% 06/15/2017 N/A Software - 6.0% Electronic Arts, Inc. NR 0.75% 07/15/2016 N/A Nuance Communications, Inc.(c) BB- 2.75% 11/01/2031 11/06/17 @ 100 Take-Two Interactive Software, Inc. NR 4.38% 06/01/2014 N/A Take-Two Interactive Software, Inc.(c) NR 1.75% 12/01/2016 N/A Telecommunications - 3.1% Ciena Corp.(c) NR 4.00% 03/15/2015 N/A Ciena Corp. B 0.88% 06/15/2017 N/A Ciena Corp.(c) B 3.75% 10/15/2018 N/A Total Convertible Bonds - 94.4% (Cost $215,368,913) Corporate Bonds - 55.9% Agriculture - 0.3% North Atlantic Trading Co.(c) B- 11.50% 07/15/2016 07/15/13 @ 109 Auto Manufacturers - 4.4% DaimlerChrysler Group, LLC / CG Co.-Issuer, Inc. B 8.25% 06/15/2021 06/15/16 @ 104 Ford Motor Co. BB+ 7.13% 11/15/2025 N/A Ford Motor Co. BB+ 6.63% 02/15/2028 N/A Ford Motor Co. BB+ 6.63% 10/01/2028 N/A Ford Motor Co. BB+ 6.38% 02/01/2029 N/A Navistar International Corp. CCC+ 8.25% 11/01/2021 11/01/14 @ 104 Auto Parts & Equipment - 2.8% Dana Holding Corp. BB 6.75% 02/15/2021 02/15/16 @ 103 Goodyear Tire & Rubber Co. B+ 8.25% 08/15/2020 08/15/15 @ 104 Banks - 1.1% Ally Financial, Inc. B+ 7.50% 09/15/2020 N/A CIT Group, Inc.(c) BB- 5.50% 02/15/2019 N/A CIT Group, Inc. BB- 5.00% 08/15/2022 N/A Building Materials - 0.2% Roofing Supply Group, LLC / Roofing Supply Finance, Inc.(c) CCC+ 10.00% 06/01/2020 06/01/15 @ 108 Chemicals - 0.7% EUR 350,000 INEOS Group Holdings SA (Luxembourg)(c) CCC+ 7.88% 02/15/2016 02/15/13 @ 101 EUR 400,000 INEOS Group Holdings SA, Series REGS (Luxembourg) CCC+ 7.88% 02/15/2016 02/15/13 @ 101 Vertellus Specialties, Inc.(c) B- 9.38% 10/01/2015 04/01/13 @ 105 Coal - 1.4% Alpha Natural Resources, Inc. BB- 6.25% 06/01/2021 06/01/16 @ 103 Peabody Energy Corp.(c) BB+ 6.00% 11/15/2018 N/A Peabody Energy Corp.(c) BB+ 6.25% 11/15/2021 N/A SunCoke Energy, Inc. B+ 7.63% 08/01/2019 08/01/14 @ 106 Commercial Services - 3.1% Avis Budget Car Rental, LLC(m) B 8.25% 01/15/2019 10/15/14 @ 104 Neff Rental, LLC(c) B- 9.63% 05/15/2016 05/15/13 @ 107 Service Corp. International BB- 8.00% 11/15/2021 N/A UR Merger Sub Corp.(c) B 7.63% 04/15/2022 04/15/17 @ 104 Distribution & Wholesale - 0.3% Marfrig Overseas Ltd. (Brazil)(c) B+ 9.50% 05/04/2020 05/04/15 @ 105 Diversified Financial Services - 2.3% Air Lease Corp.(c) NR 5.63% 04/01/2017 N/A Ford Motor Credit Co., LLC BB+ 12.00% 05/15/2015 N/A International Lease Finance Corp. BBB- 8.25% 12/15/2020 N/A GBP 1,925,000 Thames Water Kemble Finance PLC, Series EMTN (United Kingdom) B1 7.75% 04/01/2019 N/A Electric - 0.4% AES Corp.(c) BB- 7.38% 07/01/2021 06/01/21 @ 100 Electronics - 0.8% Viasystems, Inc.(c) BB- 7.88% 05/01/2019 05/01/15 @ 106 Engineering & Construction - 0.2% Empresas ICA SAB de CV (Mexico)(c) B+ 8.38% 07/24/2017 01/24/15 @ 106 Entertainment - 0.1% Mohegan Tribal Gaming Authority CCC 6.13% 02/15/2013 N/A Food - 1.2% Bumble Bee Acquisition Corp.(c) B 9.00% 12/15/2017 12/15/14 @ 105 Land O'Lakes Capital Trust I(c) BB 7.45% 03/15/2028 N/A Minerva Luxembourg SA (Brazil)(c) B+ 12.25% 02/10/2022 02/10/17 @ 106 EUR 800,000 R&R Ice Cream PLC (United Kingdom)(c) B+ 8.38% 11/15/2017 11/15/13 @ 106 Forest Products & Paper - 1.5% Appleton Papers, Inc. CCC+ 11.25% 12/15/2015 N/A Resolute Forest Products BB- 10.25% 10/15/2018 10/15/14 @ 105 Sappi Papier Holding GmbH (Austria)(c) BB 6.63% 04/15/2021 04/15/16 @ 103 Verso Paper Holdings, LLC / Verso Paper, Inc.(c) BB- 11.75% 01/15/2019 01/15/15 @ 109 Hand & Machine Tools - 0.0%*** Mcron Finance Sub, LLC / Mcron Finance Corp.(c) (m) B+ 8.38% 05/15/2019 05/15/15 @ 106 Health Care Products - 0.5% DJO Finance, LLC / DJO Finance Corp. CCC+ 9.75% 10/15/2017 10/15/13 @ 107 Rotech Healthcare, Inc. B 10.50% 03/15/2018 03/15/15 @ 105 Health Care Services - 1.5% Capella Healthcare, Inc. B 9.25% 07/01/2017 07/01/13 @ 107 HCA Holdings, Inc. B- 7.75% 05/15/2021 11/15/15 @ 104 Radiation Therapy Services, Inc. B+ 8.88% 01/15/2017 05/15/14 @ 104 Tenet Healthcare Corp. BB- 8.88% 07/01/2019 07/01/14 @ 104 Tenet Healthcare Corp. CCC+ 8.00% 08/01/2020 08/01/15 @ 104 Home Builders - 0.3% Beazer Homes USA, Inc. CCC 8.13% 06/15/2016 N/A Household Products & Housewares - 3.3% Reynolds Group Issuer, Inc. B- 8.50% 05/15/2018 05/15/14 @ 104 Reynolds Group Issuer, Inc. Caa1 9.88% 08/15/2019 08/15/15 @ 105 Reynolds Group Issuer, Inc. (c) B- 9.88% 08/15/2019 08/15/15 @ 105 Spectrum Brands, Inc.(c) B 9.50% 06/15/2018 06/15/14 @ 105 Spectrum Brands, Inc. B 9.50% 06/15/2018 06/15/14 @ 105 Yankee Candle Co., Inc., Series B CCC+ 9.75% 02/15/2017 02/15/13 @ 103 Iron & Steel - 0.7% AK Steel Corp. B+ 8.38% 04/01/2022 04/01/17 @ 104 Edgen Murray Corp. B 12.25% 01/15/2015 01/15/13 @ 106 Essar Steel Algoma, Inc. (Canada)(c) CCC- 9.88% 06/15/2015 06/15/13 @ 100 Optima Specialty Steel, Inc.(c) B 12.50% 12/15/2016 12/15/14 @ 106 CAD 60,000 Russel Metals, Inc. (Canada)(c) (m) Ba1 6.00% 04/19/2022 04/19/17 @ 103 Leisure Time - 0.1% Carlson Wagonlit BV (Netherlands)(c) B+ 6.88% 06/15/2019 06/15/15 @ 105 Lodging - 2.6% Caesars Entertainment Operating Co., Inc. CCC 10.00% 12/15/2018 12/15/13 @ 105 Caesars Entertainment Operating Co., Inc.(c) B 8.50% 02/15/2020 02/15/16 @ 104 Marina District Finance Co., Inc. BB- 9.88% 08/15/2018 08/15/14 @ 105 MGM Resorts International B- 7.63% 01/15/2017 N/A MTR Gaming Group, Inc. B- 11.50% 08/01/2019 08/01/15 @ 106 Wynn Las Vegas, LLC / Wynn Las Vegas Capital Corp.(c) BBB- 5.38% 03/15/2022 03/15/17 @ 103 Machinery-Diversified - 0.3% Case New Holland, Inc. BB+ 7.88% 12/01/2017 N/A Media - 3.4% American Media, Inc.(c) B 12.00% 12/15/2017 12/15/13 @ 109 CCO Holdings, LLC/CCO Holdings Capital Corp. BB- 6.50% 04/30/2021 04/30/15 @ 105 Clear Channel Worldwide Holdings, Inc.(c) B 7.63% 03/15/2020 03/15/16 @ 104 Clear Channel Worldwide Holdings, Inc.(c) B 7.63% 03/15/2020 03/15/16 @ 104 Gray Television, Inc. CCC+ 10.50% 06/29/2015 11/01/12 @ 108 Media General, Inc. CCC+ 11.75% 02/15/2017 02/15/14 @ 106 Univision Communications, Inc.(c) CCC+ 8.50% 05/15/2021 11/15/15 @ 104 Mining - 3.5% FMG Resources August 2006 Pty Ltd. (Australia)(c) BB- 6.88% 02/01/2018 02/01/14 @ 105 FMG Resources August 2006 Pty Ltd. (Australia)(c) BB- 8.25% 11/01/2019 11/01/15 @ 104 FMG Resources August 2006 Pty Ltd. (Australia)(c) BB- 6.88% 04/01/2022 04/01/17 @ 103 Inmet Mining Corp. (Canada)(c) B+ 8.75% 06/01/2020 06/01/16 @ 104 Kaiser Aluminum Corp.(c) BB- 8.25% 06/01/2020 06/01/16 @ 104 Oil & Gas - 4.8% Alta Mesa Holdings, LP/Alta Mesa Finance Services Corp. B 9.63% 10/15/2018 10/15/14 @ 105 Bill Barrett Corp. BB- 7.63% 10/01/2019 10/01/15 @ 104 Bill Barrett Corp. BB- 7.00% 10/15/2022 10/15/17 @ 104 Calumet Specialty Products Partners, LP/Calumet Finance Corp.(c) B 9.63% 08/01/2020 08/01/16 @ 105 Energy XXI Gulf Coast, Inc. B 9.25% 12/15/2017 12/15/14 @ 105 EP Energy, LLC / EP Energy Finance, Inc.(c) B 9.38% 05/01/2020 05/01/16 @ 105 Hercules Offshore, Inc.(c) B- 10.25% 04/01/2019 04/01/15 @ 108 OGX Austria GmbH (Austria)(c) B 8.38% 04/01/2022 04/01/17 @ 104 Parker Drilling Co.(c) (m) B+ 9.13% 04/01/2018 04/01/14 @ 105 PetroBakken Energy Ltd. (Canada)(c) CCC+ 8.63% 02/01/2020 02/01/16 @ 104 Plains Exploration & Production Co. BB- 6.13% 06/15/2019 06/15/16 @ 103 Plains Exploration & Production Co. BB- 6.75% 02/01/2022 02/01/17 @ 103 Range Resources Corp. BB 5.00% 08/15/2022 02/15/17 @ 103 Samson Investment Co.(c) (m) B 9.75% 02/15/2020 02/15/16 @ 105 Tesoro Corp. BB+ 9.75% 06/01/2019 06/01/14 @ 105 Oil & Gas Services - 0.1% Green Field Energy Services, Inc.(c) CCC 13.00% 11/15/2016 11/15/14 @ 110 Packaging & Containers - 0.4% Sealed Air Corp.(c) BB- 6.88% 07/15/2033 N/A Pharmaceuticals - 0.2% Valeant Pharmaceuticals International(c) BB- 7.25% 07/15/2022 07/15/16 @ 104 Pipelines - 0.3% Eagle Rock Energy Partners, LP / Eagle Rock Energy Finance Corp.(c) B 8.38% 06/01/2019 06/01/15 @ 104 Eagle Rock Energy Partners, LP / Eagle Rock Energy Finance Corp. B 8.38% 06/01/2019 06/01/15 @ 104 Real Estate - 0.2% Kennedy-Wilson, Inc. BB- 8.75% 04/01/2019 04/01/15 @ 104 Real Estate Investment Trusts - 0.2% Omega Healthcare Investors, Inc.(c) (m) BBB- 5.88% 03/15/2024 03/15/17 @ 103 Retail - 3.3% Burlington Coat Factory Warehouse Corp. Caa1 10.00% 02/15/2019 02/15/15 @ 105 Dave & Buster's, Inc. CCC+ 11.00% 06/01/2018 06/01/14 @ 106 Fiesta Restaurant Group, Inc. B2 8.88% 08/15/2016 02/15/14 @ 104 Jo-Ann Stores, Inc.(c) CCC+ 8.13% 03/15/2019 03/15/14 @ 104 Rite Aid Corp. CCC 9.50% 06/15/2017 06/15/13 @ 103 Rite Aid Corp. CCC 9.25% 03/15/2020 03/15/16 @ 105 Toys "R" US, Inc.(m) CCC+ 7.38% 10/15/2018 N/A Wok Acquisition Corp.(c) CCC+ 10.25% 06/30/2020 06/30/16 @ 105 Software - 0.3% First Data Corp. CCC+ 11.25% 03/31/2016 09/30/12 @ 103 First Data Corp. B- 12.63% 01/15/2021 01/15/16 @ 113 Storage & Warehousing - 1.9% Niska Gas Storage US, LLC B+ 8.88% 03/15/2018 03/15/14 @ 104 Telecommunications - 6.4% Intelsat Luxembourg SA (Luxembourg) CCC+ 11.25% 02/04/2017 02/15/13 @ 106 Level 3 Communications, Inc. CCC 11.88% 02/01/2019 02/01/15 @ 106 NII Capital Corp. B- 8.88% 12/15/2019 12/15/14 @ 104 NII Capital Corp. B- 7.63% 04/01/2021 04/01/16 @ 104 Sorenson Communications, Inc.(c) (m) NR 10.50% 02/01/2015 02/01/13 @ 103 Sprint Nextel Corp. B+ 9.25% 04/15/2022 N/A Telesat Canada / Telesat, LLC (Canada)(c) B- 6.00% 05/15/2017 05/15/14 @ 103 UPC Holding BV (Netherlands)(c) B- 9.88% 04/15/2018 04/15/14 @ 105 Wind Acquisition Finance SA (Luxembourg)(c) BB- 11.75% 07/15/2017 07/15/13 @ 106 Windstream Corp. B 8.13% 09/01/2018 09/01/14 @ 104 Windstream Corp. B 7.50% 06/01/2022 06/01/17 @ 104 Transportation - 0.8% Gulfmark Offshore, Inc.(c) BB- 6.38% 03/15/2022 03/15/17 @ 103 Navios Maritime Holdings, Inc. / Navios Maritime Finance II US, Inc. (Marshall Island) B+ 8.13% 02/15/2019 02/15/15 @ 104 Navios Maritime Holdings, Inc. / Navios Maritime Finance US, Inc. (Marshall Island) BB- 8.88% 11/01/2017 11/01/13 @ 104 Ship Finance International Ltd. (Bermuda) B+ 8.50% 12/15/2013 N/A Total Corporate Bonds - 55.9% (Cost $125,374,202) Term Loan - 0.1%(i) Revel Entertainment NR 9.00% 02/17/2017 N/A (Cost $310,903) Number of Shares Description Value Convertible Preferred Stocks - 10.0% Aerospace & Defense - 2.5% United Technologies Corp.(b) A 7.50% 8/1/2015 Auto Manufacturers - 2.4% General Motors Co., Series B(b) B+ 4.75% 12/1/2013 Banks - 2.3% Bank of America Corp., Series L(j) BB+ 7.25% - Insurance - 1.4% MetLife, Inc.(b) BBB- 5.00% 09/11/2013 Oil & Gas - 1.4% Apache Corp., Series D BBB+ 6.00% 08/01/2013 Total Convertible Preferred Stocks - 10.0% (Cost $21,956,574) Common Stocks - 3.2% Auto Parts & Equipment - 0.7% Visteon Corp.(k) Banks - 0.3% JPMorgan Chase & Co.(b) Cosmetics & Personal Care - 0.4% Avon Products, Inc. Lodging - 0.8% Wynn Resorts Ltd.(b) Pharmaceuticals - 0.4% Elan Corp. PLC, ADR (Ireland)(b) (k) Savings & Loans - 0.6% New York Community Bancorp, Inc. Total Common Stocks - 3.2% (Cost $8,208,213) Exchange Traded Fund - 1.9% iShares iBoxx $ High Yield Corporate Bond Fund(b) (Cost $4,318,320) Warrants - 0.1% Greenfield Energy Service(k) 11/15/2021 MannKind Corp.(k) 02/15/2019 (Cost $131,578) Total Long-Term Investments - 165.6% (Cost $375,668,703) Contracts Options Purchased - 0.3%(k) Expiration Date Exercise Price Value Call Options Purchased - 0.1% Amarin Corp. PLC(b) September 2012 BioMarin Pharmaceutical, Inc. August 2012 BioMarin Pharmaceutical, Inc. October 2012 75 HeartWare International, Inc. September 2012 Isis Pharmaceuticals, Inc. October 2012 Take-Two Interactive Software, Inc. August 2012 Take-Two Interactive Software, Inc. September 2012 (Cost $519,225) Put Options Purchased - 0.2% Cabela's, Inc. September 2012 Dick's Sporting Goods, Inc. September 2012 Hibbett Sports, Inc. August 2012 iShares Russell 2000 Index Fund(b) August 2012 iShares Russell 2000 Index Fund(b) September 2012 (Cost $507,696) Total Options Purchased - 0.3% (Cost $1,026,921) Short-Term Investments - 5.7% Number of Shares Description Value Money Market Fund - 5.7% Goldman Sachs Financial Prime Obligations - Administration Shares(l) (Cost $12,929,761) Total Investments - 171.6% (Cost $389,625,385) Other Assets in excess of Liabilities - 4.1% Total value of Options Written - (0.5%) (Premiums received $1,176,765) Preferred Shares, at redemption value - (-75.2% of Net Assets Applicable to Common Shareholders or -43.8% of Total Investments) Net Assets Applicable to Common Shareholders - 100.0% ADR - American Depositary Receipt BV - Limited Liability Company GmbH - Limited Liability LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company Pte Ltd - Private Limited Pty - Proprietary REIT - Real Estate Investment Trust SA - Corporation SAB de CV - Publicly Traded Company ULC - Unlimited Liability Company All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. ~ The principal amount is denominated in U.S. Dollars unless otherwise noted. * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. *** Less than 0.1%. (a) Security is a "Step-down" bond where the coupon decreases or steps down at a predetermined date.The rate shown reflects the rate in effect at the end of the reporting period. (b) All or a portion of these securities have been segregated as collateral (or potential collateral for future transactions) for written options. (c) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012 these securities amounted to $82,808,345, which represents 36.6% of net assets applicable to common shares. (d) Non-income producing as security is in default. (e) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $60,350 which represents less than 0.1% of net assets applicable to common shares. (f) Security is a "Step up" bond where the coupon increases at a predetermined date.The rate shown reflects the rate in effect at the end of the reporting period. (g) Security becomes an accreting bond after March 1, 2018 with a 2.00% principal accretion rate. (h) Zero coupon bond. (i) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark.In addition, term loans may include mandatory and/or optional prepayment terms.As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolio of investments.Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (j) Security is perpetual and, thus does not have a predetermined maturity date.The coupon rate shown is in effect as of July 31, 2012. (k) Non-income producing security. (l) All or a portion of these securities have been physically segregated in connection with forward exchange currency contract agreements.As of July 31, 2012, the total amount segregated was $316,733. (m) Illiquid security. Contracts (100 shares per contract) Options Written - 0.5%(k) Expiration Date Exercise Price Value Call Options Written - 0.4% Amgen, Inc. January 2013 Amarin Corp. PLC December 2012 Elan Corp. PLC January 2013 General Motors Co. January 2013 iShares iBoxx $ High Yield Corporate Bond Fund December 2012 iShares Russell 2000 Index Fund September 2012 JPMorgan Chase & Co. January 2013 MetLife, Inc. January 2013 18 priceline.com, Inc. January 2013 United Technologies Corp. January 2013 Wynn Resorts Ltd. January 2014 Total Value of Call Options Written Premiums Received ($1,080,501) Put Options Written - 0.1% iShares Russell 2000 Index Fund September 2012 Premiums Received ($96,264) Total Value of Options Written Premiums Received ($1,176,765) Country Breakdown as % of Long-Term Investments United States 87.6% Luxembourg 2.2% Canada 2.0% Australia 1.9% United Kingdom 1.5% Japan 1.0% Jersey 0.8% Singapore 0.5% Hong Kong 0.5% Bermuda 0.4% Austria 0.4% Netherlands 0.4% Brazil 0.3% Marshall Islands 0.2% Ireland 0.2% Mexico 0.1% See previously submitted notes to financial statements for the period ended April 30, 2012. AGC Advent Claymore Convertible Securities and Income Fund II Portfolio of Investments July 31, 2012 (unaudited) Forward exchange currency contracts Net Unrealized Contracts to Buy Counterparty Settlement Date Settlement Value Value at 7/31/12 Appreciation/(Depreciation) EUR for USD The Bank of New York Mellon 9/18/2012 EUR for USD The Bank of New York Mellon 9/18/2012 EUR for USD The Bank of New York Mellon 9/18/2012 EUR for USD The Bank of New York Mellon 9/18/2012 Net Unrealized Contracts to Sell Counterparty Settlement Date Settlement Value Value at 7/31/12 Appreciation/(Depreciation) EUR for USD The Bank of New York Mellon 9/18/2012 EUR for USD The Bank of New York Mellon 9/18/2012 EUR for USD The Bank of New York Mellon 9/18/2012 EUR for USD The Bank of New York Mellon 9/18/2012 EUR for USD The Bank of New York Mellon 9/18/2012 GBP for USD The Bank of New York Mellon 9/18/2012 Total unrealized appreciation for forward exchange currency contracts AGC Advent Claymore Convertible Securities and Income Fund II Portfolio of Investments July 31, 2012 (unaudited) Credit Default Swap Agreements Counterparty Reference Entity Buy/Sell Protection Termination Date Implied Credit Spread at July 31, 2012(1) Notional Amount (000) Paying/ (Receiving) Fixed Rate Upfront Premium Received (Paid) Unrealized Appreciation/ (Depreciation) JP Morgan Nokia OYJ Buy 9/20/2017 5.18% EUR6,110 5.00% 1 Implied credit spreads, represented in absolute terms, utilized in determining the market value of credit default swap agreements on corporate issues or sovereign issues of an emerging country as of period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. Wider credit spreads represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. A credit spread identified as “Defaulted” indicates a credit event has occurred for the referenced entity or obligation. At July 31, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes, excluding swaps, written options, forward exchange currency contracts and foreign currency translations are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments Net Tax Unrealized Depreciation on Derivatives and Foreign Currency Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and asked prices. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and asked prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Exchange Traded Funds are valued at the last sales price or official closing price on the exchange where the security is principally traded. The swaps are valued daily by independent pricing services or dealers using the mid price. Forward exchange currency contracts are valued daily at current exchange rates. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Exchange-traded options and notes are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and asked prices on the primary exchange on which they are traded. Short-term securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund values money market funds at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees (“Trustees”). Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one security to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). Accounting principles generally accepted in the United States of America ("GAAP") requires disclosure of fair valuation measurements as of each measurement date.In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund's investments and summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities. Level 2 - quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 - significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund's own assumptions based on the best information available.A financial instrument's level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) - Equity securities traded in active markets where market quotations are readily available are categorized as Level 1.Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes receievd from independent pricing providers.To the extent that these inputs are observable, such securities are categorized as Level 2.To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes - Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, and prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities.To the extent that these inputs are observable, such securities are categorized as Level 2.To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes - Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, and prices of securities with comparable maturities and qualities.To the extent that these inputs are observable, such securities are categorized as Level 2.To the extent that these inputs are unobservable, such securities are categorized as Level 3. On May 12, 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. Specifically, the ASU requires reporting entities to disclose (i) the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers, (ii) for Level 3 fair value measurements, quantitative information about significant unobservable inputs used, (iii) a description of the valuation processes used by the reporting entity and, (iv) a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs might result in a significantly higher or lower fair value measurement.The Fund has adopted the disclosures required by this update. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of July 31, 2012: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total (value in $000s) Assets: Convertible Bonds: Advertising $
